Citation Nr: 0947472	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a soft 
tissue injury of the left upper back (previously adjudicated 
as a left shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which, in relevant part, 
denied service connection for a left shoulder disability and 
a left lower leg disorder.  The Veteran subsequently 
clarified that he was not claiming entitlement to 
service connection for a left shoulder disability, instead 
for residuals of a soft tissue injury of his upper back on 
the left side.  The RO readjudicated the claim in a September 
2004 rating decision.

In December 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to, in 
relevant part, provide the Veteran another VA compensation 
examination for his soft tissue injury of the upper back and 
left lower leg disorder.  The AMC provided those 
examinations, considered the additional medical evidence 
submitted in response, and continued to deny the claim for 
service connection for the soft tissue injury of the upper 
back in a supplemental statement of the case (SSOC) issued in 
May 2009.  

However, the AMC granted the claim for service connection for 
the left lower leg disorder in a May 2009 rating decision.  
The Veteran has not appealed either the initial rating or 
effective date assigned for this disability, so that claim 
has been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) thereafter must be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  
See, too, 38 C.F.R. § 20.200 (2009).

Regrettably, the Board must again remand the claim for 
service connection for a soft tissue injury of the upper back 
to the RO via the AMC for still further development and 
consideration.

REMAND

Although the Board sincerely regrets the additional delay 
that will result from again remanding this case, it is 
necessary to ensure there is a complete record upon which to 
decide the claim so the Veteran is afforded every possible 
consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, the Veteran asserts that he sustained a soft tissue 
injury of his left upper back during service, while running 
in the late 1990s.  His service treatment records (STRs) 
reflect that in May 1998 he sought treatment after feeling a 
tear and sudden sharp pain in his upper back during physical 
training (PT).  The pain radiated around to his chest.  He 
denied any trauma.  The diagnostic assessment was 
muscle strain/soft tissue injury, and he was put on a 
limited-duty profile for the next two weeks.  

As already mentioned, previously, in December 2007, the Board 
remanded this claim for another VA compensation examination 
for a medical nexus opinion concerning the etiology of this 
claimed condition - and, in particular, insofar as whether 
the Veteran currently has consequent disability.  
In April and December 2008 the Veteran was provided these 
requested VA compensation examinations, during which the 
examiners reviewed the claims file for the pertinent medical 
and other history.  After reviewing the claims file and 
conducting a physical examination, the April 2008 
VA general physician determined the Veteran had left 
periscapular pain with etiology undetermined.  This VA 
physician reported that, from an orthopaedic standpoint, 
musculoskeletal strain was the working diagnosis, but that 
this pathology should have resolved at this point.  As a 
result, he indicated further investigation should be 
performed by neurology, noting neurology would provide an 
additional opinion of the etiology after their exam.  He 
added that an MRI and EMG/NCV would need to be completed 
prior to the neurology exam so that it may be reviewed by the 
appropriate physician.  In December 2008 the VA neurological 
examiner, a physician's assistant, also reviewed the claims 
file and conducted a physical examination.  He later provided 
an addendum statement in March 2009 regarding his impressions 
of this case, noting that, neurologically, based on the 
results of the December 2008 examination, the Veteran was 
found to be intact.  The discomfort in the Veteran's 
rhomboideus muscle area, added this examiner, should be 
commented on by orthopaedics who work with musculoskeletal 
problems.  This neurological examiner suggested an opinion by 
orthopaedics to comment about the likelihood the Veteran 
suffered an injury of his upper back muscles, to include, but 
not limited to the rhomboideus muscle.

There is no indication, however, the Veteran was scheduled 
for or had this recommended orthopaedic examination.  His 
representative made note of this in his May and September 
2009 informal hearing presentations.  So this additional 
opinion is needed to fairly decide this appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  As the neurological examiner 
indicated as needed in his March 2009 
addendum statement, schedule the 
Veteran for a VA orthopaedic 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that he has current 
disability from a soft tissue injury of 
his left upper back during his military 
service, particularly, his May 1998 
muscles strain/soft tissue injury 
documented in his service treatment 
records.  As the March 2009 addendum 
statement indicates, this additional 
orthopaedic opinion is needed to 
determine the likelihood that injury in 
service involved, but was not 
necessarily limited to, the rhomboideus 
muscle that is the source of the 
Veteran's most recent complaints.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for this scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate the Veteran's 
claim in light of this additional 
evidence.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


